       Case 2:20-mj-09119-ESW Document 6 Filed 04/02/20 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JAMES R. KNAPP
 3   Arizona State Bar No. 021166
     Email: james.knapp2@usdoj.gov
 4   Assistant U.S. Attorney
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                                   No. 20-9119-MJ
11                       Plaintiff,
                                                        NOTICE OF ASSOCIATION
12           vs.                                             OF COUNSEL
13
     Austin Steinbart,
14
                         Defendant.
15
16          NOTICE is hereby given, in accordance with Local Rule 83.3(a) of the Rules of
17   Practice for the U.S. District Court for the District of Arizona, that Assistant United
18   States Attorney James R. Knapp is associated as counsel for the United States.
19                 Respectfully submitted this 2nd April 2020.
20                                                   MICHAEL BAILEY
                                                     United States Attorney
21                                                   District of Arizona
22                                                    s/ James R. Knapp
23                                                   JAMES R. KNAPP
                                                     Assistant U.S. Attorney
24
                                  CERTIFICATE OF SERVICE
25
            I hereby certify that on 4/2/2020, I electronically transmitted the attached
26
     document to the Clerk's Office using the CM/ECF System for filing with a copy to the
27
     following CM/ECF registrants: Ben Good
28
